DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 – 15 are objected to because of the following informalities:  
The use of the phrase “and/or” renders the claims indefinite because it is not clear if the limitations are to be considered in combination or in the alternative.
Appropriate correction is required.

Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuan-Hong (US 4,971,850).
With respect to claim 1, Kuan-Hong teaches an acoustic panel comprising a mounting element (Fig.1, Item 1) having a front side and a rear side, wherein the mounting element is adapted to be mounted to a wall or another structure of a building with its rear side towards the wall or other structure of the building (Fig.2), wherein the mounting element comprises a plurality of protrusions (Fig.1, Items 2) extending from the front side, and an acoustic damping element (Fig.1, Item 6) having a front face, a rear face and at least one side face extending between the front face and the rear face, wherein the rear face comprises a plurality of openings (Fig.1, Items 7) , wherein the acoustic damping element is adapted to be mounted to the mounting element with the plurality of protrusions fitting into the plurality of openings to hold the acoustic damping element in place at the mounting element (Fig.1).  
With respect to claim 2, Kuan-Hong wherein the acoustic damping element (Fig.1, Item 6) completely covers the mounting element (Figs.1 and 2, Item 1) when the front face of the acoustic damping element mounted to the mounting element is viewed in a viewing direction perpendicular to the direction of the rear side of the mounting element (Fig.1); and/or wherein the acoustic damping element consists of one or more layers of material free of any rigid structural elements, each layer being formed of a foam or a mat or a fabric.  
With respect to claim 3, Kuan-Hong teaches wherein the acoustic damping element comprises two layers of material having different acoustic properties (Fig.4, Items 6 and 101), each layer being formed of a foam or a mat or a fabric; and/or wherein the front face of the acoustic damping element (Fig.1, Item 6) has an undulated surface structure (Fig.1, Item 8 or Fig.4, Item 101).  
With respect to claim 4, Kuan-Hong teaches wherein at least some openings (Fig.1, Item 7) of the plurality of openings are separate from the at least one side face; and/or wherein each of at least some protrusions (Fig.1, Items 2) of the plurality protrusions is configured as a peg or as a pin or as a curved or straight fin.  
With respect to claim 5, Kuan-Hong teaches wherein each of the plurality of protrusions (Fig.1, Items 2) of the mounting element has at least one side wall which extends substantially perpendicular, with a maximum deviation of ±10o, to the rear side of the mounting element, and wherein each of the plurality of openings (Fig.1, Items 7) of the acoustic damping element has at least one side wall which extends substantially perpendicular, with a maximum deviation of ±10o, to the rear face of the acoustic damping element.  
With respect to claim 6, Kuan-Hong teaches wherein the mounting element (Figs.1 and 2, Item 1) further comprises an outer rim which extends along part of the at least one side face of the acoustic damping element when the acoustic damping element is mounted to the mounting element, wherein the outer rim has a smaller extension, from the rear side of the mounting element in a direction perpendicular to the rear side of the mounting element, than at least some protrusions of the plurality of protrusions (Figs.1 and 2).  
With respect to claim 7, Kuan-Hong teaches wherein the mounting element extends along an circumferential portion of the rear face of the acoustic damping element when the acoustic damping element is mounted to the mounting element so that the mounting element acts as a spacer which ensures an open space (Fig.1, Items 5) between at least part of the rear face of the acoustic damping element and the wall or other structure of the building when the acoustic panel is mounted to the wall or other structure of the building.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan-Hong (US 4,971,850).
Kuan-Hong teaches the limitations already discussed in the previous rejection, but fails to disclose wherein the mounting element comprises a plurality of identical parts which are adapted to be connected together; and/or wherein the acoustic panel has a hexagonal shape in front view; or wherein the mounting element has the shape of a hexagonal frame and comprises six identical parts adapted to be connected together, wherein each of the six identical parts has a corner section forming one corner of the hexagonal frame and a side section forming one side of the hexagonal frame.  
The Examiner takes official notice that it is well known in the art to provide a mounting element comprising a plurality of parts adapted to be connected together because it would offer the versatility of portability of the panel, would facilitate any needed adjustments, customization or maintenance. Such mounting elements are disclosed by Udagawa et al. (US 10,961,700), Mackett (US 2019/0127972) or Stessel (EP 1 612 340).  Furthermore, Castiglione et al. (WO 2013/169788) teach a mounting element having a hexagonal shape.  Additionally, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan-Hong (US 4,971,850) in view of Kolcun et al. (US 2018/0328036).
  With respect to claim 10, Huan-hong teaches the limitations already discussed in a previous rejection, but fails to disclose the panel being part of an acoustic panel system comprising a plurality of acoustic panels and a plurality of connecting brackets, wherein each mounting element comprises a plurality of connecting slots so that a first mounting element adjacent to a second mounting element are connectable to each other by means of a connecting bracket inserted into a first connecting slot of the first mounting element and a second connecting slot of the second mounting element.
On the other hand, Kolcun et al. teach an acoustic panel system comprising a plurality of acoustic panels (Fig.10B, Items 10) and a plurality of connecting brackets (Fig.10B, Item 400), wherein each mounting element comprises a plurality of connecting slots so that a first mounting element adjacent to a second mounting element are connectable to each other by means of a connecting bracket inserted into a first connecting slot of the first mounting element and a second connecting slot of the second mounting element (Fig.10B).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kolcun et al. connecting bracket configuration with the Kuan-Hong design because it would provide an easy and secure mechanism to connect the plurality of panels together in order to create an acoustic panel system exhibiting a predetermined acoustic performance as necessitated by the specific requirements of the particular application.
With respect to claim 11, the Examiner takes official notice that it is well known in the art to provide an acoustic panel having a hexagonal shape, as disclosed by Castiglione et al. (WO 2013/169788).  Additionally, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
With respect to claims 12 – 14, the Examiner considers that it would have been an obvious matter of design choice to provide the bracket being formed of a plastic material and having a predetermined desired configuration because plastic is an economical, light yet rigid material that is easy to work with. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  The Examiner has given little patentable weight to the claims because providing the bracket with a particular configuration would not affect the acoustical performance of the acoustic panel.




Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 17, 2022